Citation Nr: 0102323	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for lichen planus.  

Entitlement to an evaluation in excess of 40 percent for low 
back pain with limitation of motion.  

Entitlement to an increased (compensable) evaluation for 
erythematous scaling of the anal crease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1975.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  
Following the requested development, the RO increased the 
rating for the low back disability from 10 percent to 40 
percent disabling, effective from May 12, 1993, but continued 
its denial of the other claimed benefits.  The matter is now 
before the Board for further appellate consideration.  


REMAND

The veteran essentially contends that his service-connected 
low back disorder and erythematous scaling of the anal crease 
are more severely disabling than currently evaluated.  

When this case was remanded by the Board, a medical opinion 
was requested with respect to the etiology of the claimed 
lichen planus.  A VA dermatology examination in July 1999 
found "no active evidence of lichen planus at present," but 
the examiner noted that no chart was available.  The veteran 
was also to be afforded a VA examination to determine the 
current severity of his service-connected low back disorder 
and his service-connected erythematous scaling of the anal 
crease.  It does not appear that the claims file was made 
available to either examiner.  See Stegall v. West, 11 
Vet.App. 268 (1998) (the Board's remand of a matter to the RO 
confers on the claimant, as a matter of law, the right to 
compliance with that remand order).  

In the case of the low back disability, this may have been 
because the maximum schedular rating for the low back 
disorder under Diagnostic Code 5295 was thereafter assigned 
and there was no evidence of intervertebral disc syndrome 
such as possibly to warrant an evaluation under Diagnostic 
Code 5293 for that disorder.  However, the lichen planus 
appears to be that category of disease that is intermittent 
in its manifestations.  There is evidence of an episode in 
service and of several following service.  The veteran 
testified before the Board in August 1995 that he had been 
told by a treating physician in service that lichen planus 
was the type of disease that would come and go and that there 
was no cure for it.  Similarly, the veteran's service-
connected erythematous scaling of the anal crease is likely a 
skin disease of intermittent type.  The question thus arises 
whether the veteran was examined when these specific skin 
disorders were merely quiescent.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (it was incumbent on VA to provide 
a VA examination during the active stage of veteran's 
service-connected tinea pedis).  In these circumstances, it 
was incumbent on VA to ensure that the claims file was 
available for the examining physician's review.  

The Board observes that although the veteran is now in 
receipt of the maximum schedular evaluation for his service-
connected low back disorder under Diagnostic Code 5295, the 
record does not show that the RO considered whether 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was 
warranted for this disability once the maximum rating had 
been assigned.  The supplemental statement of the case issued 
to the veteran and his representative in October 1999 is 
silent regarding this issue.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
may only be granted in the first instance by officials at the 
VA Central Office listed in the regulation.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Those officials are the Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
and the Director of the Compensation and Pension Service.  
Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In view of the foregoing, the Board is of the opinion that 
further development is required.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since service for 
lichen planus and in recent years for his 
service-connected low back disorder and 
his service-connected erythematous 
scaling of the anal crease.  With any 
necessary authorization from the veteran, 
the RO should obtain any pertinent 
treatment reports that are not already of 
record.  

2.  Thereafter, the veteran should be 
afforded a VA dermatology examination to 
determine the nature and extent of any 
lichen planus found to be present and the 
current severity of the service-connected 
erythematous scaling of the anal crease.  
Any indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file in detail, 
including the service medical records, 
and provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability) that any lichen planus found 
to be present is related to the 
complaints and findings noted in service.  
The examiner is requested to comment on 
the intermittent nature of the skin 
diseases at issue on this appeal.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Following any 
further indicated development, the RO 
should readjudicate the claim for service 
connection for lichen planus and the 
claim for a compensable evaluation for 
service-connected erythematous scaling of 
the anal fissure.  In addition, the RO 
should review the claim for an increased 
rating for the service-connected low back 
disorder and determine whether that claim 
should be forwarded to the appropriate VA 
officials for extraschedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(1).  If not, the RO 
should give reasons and bases for denying 
any such course of action.  

4.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



